
	

113 HR 1744 IH: Multispecies Habitat Conservation Plan Implementation Act
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1744
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Horsford
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the implementation of the multispecies
		  habitat conservation plan for the Virgin River, Nevada, and Lincoln County,
		  Nevada, to extend the authority to purchase certain parcels of public land, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Multispecies Habitat Conservation Plan
			 Implementation Act.
		2.Implementation of
			 multispecies habitat conservation plans
			(a)Virgin River,
			 NevadaSection 3(d)(3)(B) of
			 Public Law 99–548 (100 Stat. 3061, 116 Stat. 2018) is amended by inserting
			 and implementation after development.
			(b)Lincoln County,
			 NevadaSection 5(b)(1)(B) of
			 the Lincoln County Land Act of 2000 (Public Law 106–298; 114 Stat. 1048), is
			 amended by inserting and implementation after
			 development.
			3.Extension of
			 purchase authority and withdrawalsSection 3 of Public Law 99–548 (100 Stat.
			 3061, 113 Stat. 1501A–166) is amended—
			(1)in subsection (e)—
				(A)in paragraph (1)(A), by striking For
			 a period of 12 years after the date of the enactment of this Act and
			 inserting Until November 29, 2021;
				(B)in paragraph (3), by striking Not
			 later than 10 years after the date of the enactment of this subsection
			 and inserting Not later than November 29, 2021; and
				(C)in paragraph (5), by striking the
			 date that is 12 years after the date of the enactment of this
			 subsection and inserting November 29, 2021; and
				(2)in subsection (f)(3), by striking
			 the date that is 12 years after the date of the enactment of this
			 subsection and inserting November 29, 2021.
			
